Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Zani et al (US 2017/0202699), Brooks et al (US 2017/0368302), and McMichael et al (US 7401703).
Zani teaches the claimed subject matter, but is silent whether the entirety of the drainage bag is positioned atop at least a portion of the coiled tubing. Instead, the drainage bag of Zani wraps around the coiled tubing in a C-shape. While Brooks teaches a drainage bag that is positioned entirely atop at least a portion of the coiled tubing, the drainage bag and the coiled tubing are disposed in the kit separately, rather than coupled together as required by the claimed limitation. Similarly, McMichael teaches a container (24, Fig. 1) that is placed on top of the coiled tubing. However, the container is not a drainage bag, and is also uncoupled from the coiled tubing. There is no motivation within either Brooks or McMichael to modify the drainage bag of Zani to be entirely atop at least a portion of the coiled tubing while still remaining coupled to the coiled tubing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA R ARBLE/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781